DETAILED ACTION
 
Acknowledgements
 
This action is in response to Applicant’s filing on Feb. 22, 2022, and is made Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 AM–4:00 PM CST.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 
	The status of claims is as follows:
Claims 1–20 are remain pending and examined with Claims 1, 11, and 18 in independent form.
Claims 1, 11, and 18 are amended.
No Claims are cancelled or added.


Response to Amendment
 
Applicant's Amendment has been reviewed against Applicant’s Specification filed July 17, 2020, [“Applicant’s Specification”] and accepted for examination. No new matter was entered.
Applicant's Amendment to address objections to Applicant’s Specification has been reviewed and has overcome each and every objection to Applicant’s Specification previously set forth in the Non-Final Office Action mailed Nov. 22, 2021, [“Non-Final Office Action"]. The objection to Applicant’s Specification is withdrawn. Applicant's Amendment to the Specification is acknowledged and entered.
Applicant’s Reply indicates that replacement drawings were attached to address the drawing objections in the Non-Final Office Action but no replacement drawings were included in Applicant’s Reply. Examiner contacted Applicant’s attorney who confirmed the missing replacement drawings and in response, filed them on Mar. 13, 2022. Based on the subsequent filed replacement drawings, Applicant's Amendment to address objections to the drawings has been reviewed and has overcome each and every objection to the disclosure previously set forth in the Non-Final Office Action. The objection to the drawings is withdrawn.

Response to Arguments
 
35 U.S.C. § 101 Argument
Applicant argues the pending claims recite a “technical solution to the problem arising in the field of computing applications that make automated determinations based on electronic transaction data,” citing Applicant’s Specification ¶¶ [0018], [0020], [0021], [0024]. Applicant’s Reply at *11–3. Specifically, Applicant identifies the “problem” as the Id. at *12. However, the stored transaction information is not in natural language format, does not contain any contextual information, and is computationally expensive to process. Id. The proposed solution is to "preprocess the transaction information of the transactions, provide the preprocessed information to a machine learning model trained to vectorize words of the preprocessed transaction information, and determine similarities between transactions." Id. The stated benefit is “improvements in computation costs of processing all information of a large number of transactions.” Id. Applicant’s Argument has been fully considered but is not persuasive for the reasons here and in the § 101 rejection below. The McRO court explained the key question as “whether the claims in these patents focus on a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.” McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016). Examiner finds the latter because the pending claims lacks the requisite specificity, in part, as explained below. The computer is merely used as a tool. MPEP § 2106.05(f). 
The differences between the eligible and ineligible patent claims in Data Engine Technologies LLC v. Google LLC are instructive. 906 F.3d 999 (Fed. Cir. 2018). The Data Engine patent identified a problem with computer spreadsheets—they “provided little or no tools for creating and managing [what-if] scenarios” to test the extremes of assumptions in a spreadsheet model. Id. at 1005 (quotation omitted). One of the patent's claims recited “specific steps detailing the method of navigating through spreadsheet pages within a three-dimensional spreadsheet environment using notebook tabs.” Id. at 1008. That claim required displaying a row of spreadsheet page identifiers in the form of notebook tabs along one side of the first spreadsheet page. Id. It also required “at least one user-settable identifying character to label the notebook tab” and described “navigating through the various spreadsheet pages through selection of the notebook tabs.” Id. The Federal Circuit found that “the notebook tabs are specific structures within the three-dimensional spreadsheet environment that allow a user to avoid the burdensome task of navigating through spreadsheets in separate windows using arbitrary commands.” Id. at 1011. Consequently, the court held that the claim was not directed to an abstract idea but rather to “a specific method for navigating through three-dimensional electronic spreadsheets.” Id. at 1008.
Another claim in the Data Engine patent, by contrast, contained only generic recitations of a method that runs on a computer; not “the specific implementation of a notebook tab interface.” Id. at 1012. The claim was comprised of four steps, including: (1) “partitioning [a] plurality of cells into a plurality of two-dimensional cell matrices so that each of the two-dimensional cell matrices can be presented to a user as a spreadsheet page”; (2) “associating each of the cell matrices with a user-settable page identifier”; (3) “creating in a first cell of a first page at least one formula referencing a second cell of a second page said formula including the user-settable page identifier for the second page”; (4) and “storing said first and second pages of the plurality of cell matrices such that they appear to the user as being stored within a single file.” Id. at 1011–12. The claim was “not limited to the specific technical solution and improvement in electronic spreadsheet functionality” that made the other claim eligible. Id. at 1012. Instead, it covered “any means for identifying electronic spreadsheet pages.” Id.
The pending claims are more similar to the ineligible Data Engine claim than the eligible claim. Like the ineligible claim in Data Engine, Representative Claim 11 [“Rep. Claim 11”] is not limited to a specific technical solution. It covers any means for “receiv[ing] electronic transaction information”; “segment[ing] … the electronic transaction information”; “generat[ing] … a second description related to the [electronic] transaction”; “identify[ing] … a category of the [electronic] transaction”; “generat[ing] … a set of transaction history data”; “provid[ing] the set of transaction history data … to a machine learning model”; “receiv[ing], from the machine learning model … a set of word embedding vectors”; “determin[ing] … a set of similar merchants”; and “provid[ing] the set of similar merchants for display” with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. MPEP § 2106.05(f)(1). Under BRI, the pending claims could cover performance in the human mind and/or with pen and paper. And unlike the eligible claim in Data Engine, Rep. Claim 11 does not recite any particular improvements in computer technology. To the contrary, Rep. Claim 11 recites generic computer components of a memory comprising instructions and a processor. Further, “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer [does not] provide a sufficient inventive concept.” Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367 (Fed. Cir. 2015) (emphasis added). The trained machine learning algorithm is not positively recited and claimed at the level of a “black box” such that what IS claimed is merely sending data to the machine learning algorithm and receiving data from the machine learning algorithm. 
The court in Data Engine also distinguished the Federal Circuit's earlier decision in Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315 (Fed. Cir. 2017). The patent at issue in that case was directed to “methods and apparatuses that use an index to locate desired information in a computer database.” Id. at 1325. The court held that the invention was drawn to the abstract idea of “creating an index and using that index to search for and retrieve data.” Id. at 1327 (internal quotations and citation omitted). The court explained that “organizing and accessing records through the creation of an index-searchable database [ ] includes longstanding conduct that existed well before the advent of computers and the Internet.” Id. Importantly, as the Federal Circuit explained in Data Engine, the claims in Erie Indemnity Co. “did not recite any specific structure or improvement of computer functionality sufficient to render the claims not abstract.” Data Engine, 906 F.3d at 1010. 
Like the ineligible claims in Erie Indemnity Co., here, Rep. Claim 11 is also directed to an abstract idea i.e., of collecting, manipulating, and organizing (collectively “tracking”) “transaction information” “to determine a set of similar merchants”, a well-known and longstanding practice of budgeting that existed well before the advent of computers and the Internet. Further like the ineligible claims of Erie Indemnity Co., Rep. Claim 11 does not recite any specific structure or improvement of computer functionality sufficient to render the claims non-abstract. For example, the training and operation of the machine learning [“ML”] algorithm happen outside the scope of the existing claims such that the pending claims, here, merely transmit and receive information to/from that algorithm. Thus, the ML algorithm functions at the level of a “black box” to receive and transmit data. Accordingly, any improvements gained are the result of generic computer technology, not specific claim limitations. Data Engine, 906 F.3d at 1011.
Applicant argues the pending claims are not directed to an abstract idea because the claims do not fall within one of the enumerated groupings of abstract idea exceptions, citing Example 39. Applicant’s Reply at *13. Applicant’s Argument has been fully considered but is not persuasive for the reasons here and in the § 101 rejection below. The claims recite the abstract idea exception of certain methods of organizing human activity as explained here, above, and in the § 101 rejection below. See, MPEP § 2106.04(a)(2)(II)(C) ("tracking financial transactions to determine [something]”). 
Example 39 is distinguishable. In Example 39, the example held the claims were eligible under § 101 because the hypothetical claims did not recite a judicial exception (i.e., abstract idea exception). In that example, the hypothetical claims recited “collecting a set of digital facial images from a database” [“collected images”]; applying one of mirroring, rotating, smoothing, or contrast reduction the “collected images to” to create a modified set of digital images [“modifying collected images”]; creating a first training set from three datasets—collected images, modified images, and digital non-facial images [“creating first stage training set”]; training the neural network in a first stage using the first training set [“first stage training of neural network”]; creating a second stage training set from two datasets—"the first training set” and digital non-facial images that are incorrectly detected as facial images after “first stage training” [“creating second stage training set”]; and training the neural network in a second stage using the second training set [“second stage training of neural network”]. The example reasoned the claims did not recite mathematical relationships, formulas, or calculations because even though some of the limitations may be based on mathematical concepts, they were not explicitly recited in the claims. The claims does not recite a mental process because the steps of are not practically performed in the human mind, such as the “modifying collected images” step. The claims do not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people. 
Unlike the claims of Example 39 that are directed to the technology of facial recognition and do not recite an abstract idea exception, here, the pending claims are directed to tracking “[financial] transaction information” “to determine a set of similar merchants,” which facially recites the abstract idea exception of managing personal behavior or relationships/interactions between people in the combination of all the steps of Rep. Claim 11. See, MPEP § 2106.04(a)(2)(II)(C) ("tracking financial transactions to determine [something]”).
Applicant argues the Examiner over-generalizes the claims to fit into the abstract idea exception of managing personal behavior or relationships/interactions between people under organizing human activity, citing Ex Parte Adjaoute, Appeal 2018-007443 (PTAB 2019). Applicant’s Reply at *14–5. Applicant’s Argument has been fully considered but is not persuasive for the reasons here and in the § 101 rejection below. The claims recite the abstract idea exception of certain methods of organizing human activity as explained here, above, and in the § 101 rejection below. First, the cited PTAB case in not designed precedential or informative by the PTAB and therefore, not binding on the Examining corps. https://www.uspto.gov/patents/ptab/precedential-informative-decisions (last visited Mar. 23, 2022). Second, Ex Parte Adjaoute is inapposite based on Examiner’s review. There, the Examiner was revered on the § 101 eligibility determination because the claims did not recite an enumerated abstract idea exception as alleged by the examiner. In that case, the PTAB determined the alleged abstract idea exception of “monitoring the operation of machines” was not a fundamental economic principle (such as hedging, insurance, or mitigating risk). Here, the claims facially recite tracking of “[financial] transaction information.” The character of the claimed “information” when viewed in light of Applicant’s Specification, invokes the abstract idea exception of managing personal behavior or relationships/interactions between people in the combination of all the steps of Rep. Claim 11. See, MPEP § 2106.04(a)(2)(II)(C) ("tracking financial transactions to determine [something]”). The PTAB also found that the claims there did not recite a mental process because “monitoring operation of machines using neural networks, logic decision trees, confidence assessments, fuzzy logic, smart agent profiling, and case-based reasoning” cannot be practically be performed in the human mind. Ex Parte Adjaoute at *10. Here, all of Applicant’s arguments regarding the use of ML algorithms happens outside the scope of the existing claims and amounts to the function of a “black box” as explained above. The merely recite transmitting and receiving information from the ML algorithm. Further, as explained below, in addition to the organizing human activity exception, the pending claims also recite under BRI, the mental processes excpetion.
Applicant argues the pending claims, if an abstract idea exception is recited, which Applicant disputes, is nonetheless integrated into a practical application because the additional elements improve the technical field of computer applications that make automated determinations based on electronic transaction data in the "segmenting”; "generating”; "providing”; and "receiving” limitations by allowing "a computing system in a real-world application [to] recognize and determine, in a computationally efficient manner, any similarities between [a] transaction and other transactions of the user or other users in order to provide any additional information and/or services to the user." Applicant’s Reply at *15–6. Applicant’s Argument has been fully considered but is not persuasive for the reasons here and in the § 101 rejection below. The claims recite the abstract idea exception of certain methods of organizing human activity as explained here, above, and in the § 101 rejection below. For the reasons identified supra, Rep. Claim 11 is not limited to a specific technical solution and covers any means for performing the "segmenting”; "generating”; "providing”; and "receiving” steps with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. MPEP § 2106.05(f)(1). Further, Rep. Claim 11 does not recite any particular improvements in computer technology but rather recites generic computer components of a memory comprising instructions and a processor. Further, “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer [does not] provide a sufficient inventive concept.” Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367 (Fed. Cir. 2015) (emphasis added).
Applicant argues the pending claims are analogous to Ex Parte Tang, Appeal 2019-006434 (PTAB 2020), where the PTAB reversed the Examiner and held the claims eligible at Step 2A, Prong Two. Applicant’s Reply at * 16–7. First, the cited PTAB case in not designed precedential or informative by the PTAB and therefore, not binding on the Examining corps. https://www.uspto.gov/patents/ptab/precedential-informative-decisions (last visited Mar. 23, 2022). Second, Ex Parte Tang is distinguishable based on Examiner’s review. 
In Ex Parte Tang, the PTAB found the claims recited the abstract idea exception of organizing human activity at Step 2A, Prong 1, because the “method [ ] involves the placement of advertisements, which at that level of generality may arguably fall within organizing human activity.” Ex Parte Tang at *10. It should not go without noting that that PTAB disagreed with the Examiner’s determination that the pending claims recited a mental process because the “retrieving” and “determining” steps cannot be practically performed in the human mind or with pen and paper. Id. at 9–10. Next, at Step 2B, Prong 2, the PTAB held the method was a practical application, citing the reasoning of Example 40, Claim 1. Example 40, Claim 1 was found a practical application because “the combination of additional elements of collecting at least one of network delay, packet loss, or jitter relating to the network traffic passing through the network appliance, and collecting additional Netflow protocol data relating to the network traffic when the collected network delay, packet loss, or jitter is greater than the predefined threshold,” limiting the collection of additional data to “when the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance … which provides a specific improvement over prior art systems.” Example 40, Claim 1 analysis at *11. Here, as explained supra, Rep. Claim 11 does not recite a specific improvement in computer functionality over prior art systems and covers any means for “receiv[ing] electronic transaction information”; “segment[ing] … the electronic transaction information”; “generat[ing] … a second description related to the [electronic] transaction”; “identify[ing] … a category of the [electronic] transaction”; “generat[ing] … a set of transaction history data”; “provid[ing] the set of transaction history data … to a machine learning model”; “receiv[ing], from the machine learning model … a set of word embedding vectors”; “determin[ing] … a set of similar merchants”; and “provid[ing] the set of similar merchants for display” with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. MPEP § 2106.05(f)(1). Further, the additional elements here, unlike Ex Parte Tang, are generic computer components of a process, memory, and generic instructions.
Applicant argues the pending claims are analogous to Ex Parte Smith, Appeal 2018-000064 (PTAB 2020), where the PTAB reversed the Examiner and held the claims eligible at Step 2A, Prong Two. Applicant’s Reply at *17–8. First, the cited PTAB case in not designed precedential or informative by the PTAB and therefore, not binding on the Examining corps. https://www.uspto.gov/patents/ptab/precedential-informative-decisions (last visited Mar. 23, 2022). Second, Ex Parte Smith is distinguishable based on Examiner’s review. The split PTAB panel found the abstract idea exception integrated into a practical application and reasoned the “additional elements limit the conventional practice of automatically executing matching market orders by reciting a specific timing mechanism in which the execution of a matching order is delayed for a specific period of time.” Ex Parte Smith at *9. Further, the timing mechanism “does not occur with each and every trade” and the improved timing mechanism was bolstered by specification’s teachings that the claimed invention achieves other benefits over conventional trading systems. Id. at *9–10. Here, as explained supra, Rep. Claim 11 does not recite a specific improvement in computer functionality over prior art systems and covers any means with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. MPEP § 2106.05(f)(1). Further, the additional elements here, are generic computer components of a process, memory, and generic instructions.
Applicant argues the pending claims recite an inventive concept. Applicant’s Reply at *18–9. Applicant’s Argument has been fully considered but is not persuasive for the reasons here and in the § 101 rejection below. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.
Applicant argues the pending claims are analogous to Ex Parte Park, Appeal 2020-003743 (PTAB 2020), where the PTAB reversed the Examiner and held the claims eligible at Step 2B. Applicant’s Reply at *20–1. First, the cited PTAB case in not designed precedential or informative by the PTAB and therefore, not binding on the Examining corps. https://www.uspto.gov/patents/ptab/precedential-informative-decisions (last visited Mar. 23, 2022). Second, Ex Parte Park is distinguishable based on Examiner’s review. Here, as explained supra, Rep. Claim 11 does not recite a specific improvement in computer functionality over prior art systems and covers any means with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. MPEP § 2106.05(f)(1). Further, the additional elements here, are generic computer components of a process, memory, and generic instructions.
Applicant argues Examiner erred in the § 101 analysis of independent claims 1 and 18 and all dependent claims because he did not “analyz[e] specific claim elements” as required by MPEP § 2106.07. Applicant’s Reply at *21. Applicant’s Argument has been fully considered but is not persuasive for the reasons here and in the § 101 rejection below. Examiner addressed each and every claim elements. The issue appears to be Applicant’s unhappiness with the amount of analysis Examiner dedicated to claims other than the representative independent claim and all dependent claims.  For independent claims, Examiner identified that Claim 11 is representative and “not substantially different than Independent Claims 1 and 18 and includes all the limitations of Rep. Claim 11.” Applicant does not dispute this. Therefore, Applicant's arguments is conclusory and fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define an eligible invention without specifically pointing out how the analysis of the claims support Applicant’s assertion. Further, the failure to designate a representative claim has been found to be reversible error by the Federal Circuit. Realtime Data LLC v. Reduxio Sys., Inc., 831 Fed. Appx. 492, 497 (Fed. Cir. 2020) (reversing the district court’s § 101 analysis, in part, because of the “failure to identify which, if any, claims are representative … [and] incorrect to consider whether a patent as a whole is abstract”).
Regarding dependent claims, Examiner identified “[d]ependent Claims 3–5, 8, and 12–17 all recite “wherein” clauses that further limit the abstract idea of the Independent Claims.” Other dependent claims limitations were analyzed in more detail. Applicant avers that the Examiner did not “analyz[e] specific claim elements” for Claims 3–5, 8, and 12–17 because Examiner pointed to the recited “wherein clauses” as further limiting the abstract idea exception of independent claims. Applicant does not again specifically dispute the substance of this statement or why Examiner’s analysis is flawed, except procedurally that it is non complaint with MPEP § 2106.07. As explained by MPEP § 2106.05, “[a]n inventive concept cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Therefore, if Claims 3–5, 8, and 12–17 merely narrow that abstract idea exception alleged by Examiner, a prima facie case of ineligibility was met (i.e., Examiner met his burden). As Applicant makes no specific substantive argument why Claims 3–5, 8, and 12–17 do not further narrow the abstract idea exception identified, Applicant's arguments is conclusory and fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define an eligible invention without specifically pointing out how the language of the claims support Applicant’s assertion. 
35 U.S.C. § 103 Argument
Applicant argues the art of record Hamooni and not Brosamer does not disclose the “generating” limitation and “proving” amended limitations. Applicant’s Reply at *22. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues the art of record Hamooni (and not Brosamer) does not disclose 
“generating, based on the corresponding identified category of each transaction of the one or more transactions, a set of transaction history data of the user.” 

because categories are outputs of a model and are used to generate a profile [for determining whether future purchases are fraud whenever a transaction does not follow the user's previous purchasing pattern]. Stated another way, Applicant’s argument is that the generated profile of Hamooni used to determine whether future purchases are fraud  whenever a transaction does not follow the user's previous purchasing pattern is not equivalent to the claim language of “a set of transaction history data of the user” “based on the corresponding identified category of each transaction.” Examiner respectfully disagrees. Hamooni discloses what is claimed. The profile of Hamooni is “a set of transaction history data of the user” because the profile is used to determine whether fraud exists whenever a transaction does not follow the user's previous purchasing pattern. Hamooni, ¶ [0109]. The profile is generated based on “different [merchant] categories. Hamooni, ¶ [0109]. Regarding the “providing” limitation, Applicant makes no argument why Hamooni does not disclose said limitation. Therefore, Applicant's arguments is conclusory and fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define an eligible invention without specifically pointing out how the language of the claims/references support Applicant’s assertion.
	Applicant argues the art of record Brosamer (and not Hamooni) does not disclose “the various machine learning models include a machine learning model that ‘has been trained based on historical transaction data to output word embedding vectors based on input transaction history data,’ as recited by Applicant's amended claims. Applicant misapprehends the § 103 rejection. First, Examiner identified the combination of Hamooni and Brosamer as disclosing the claimed elements.  Second, Examiner identified Hamooni as disclosing the ML model (not Brosamer). Non-Final Act. at *14. Third, as discussed elsewhere, the ML model is merely a “black box” that is not positively recited, which is not limiting. MPEP § 2115 (“A claim is only limited by positively recited elements”). Last, Hamooni discloses the ML model (classifier) is trained. E.g., Hamooni, Fig. 1, ¶ [0052] (“determining a plurality of features of a dataset associated with a machine learning model that has been trained”). Also, Brosamer discloses the ML model is trained. E.g., Brosamer, Figs. 2, 4B (step 411), col. 18:15–37. Thus, both Hamooni and Brosamer disclose a trained ML model.


Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows:
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Analysis
 
Step 1: Claims 1–20 are directed to a statutory category. Claims 1–10 recite “a method” and are therefore, directed to the statutory category of “a process.” Claims 11–17 recite  “a processing system” and are therefore, directed to the statutory category of “a machine.” Claims 18–20 recite “a non-transitory computer-readable medium” and are therefore, directed to the statutory category of “an article of manufacture.”
Representative Claim
 
Claim 11 is representative [“Rep. Claim 11”] and recites, in part, emphasis added by Examiner to identify bold limitations indicating generic computer components, and letters for clarity in describing the limitations:
11. A processing system, comprising: 

[A] a memory comprising computer-executable instructions; 

[B] a processor configured to execute the computer-executable instructions and cause the processing system to: 

[C] receive electronic transaction information of one or more transactions of a user; 

[D] for each transaction of the one or more transactions: 

	[E] segment, based on a segmenting criteria, the electronic transaction information of the transaction into one or more transaction words; 25Client Ref. No.: 2011366US P+S Ref. No.: INTU/0426US 

	[F] generate, based on the one or more transaction words, a second transaction description related to the transaction; and 

	[G] identify, based on the second transaction description, a category of the transaction;

[H] generate, based on the corresponding identified category of each transaction of the one or more transactions, a set of transaction history data of the user;

[I] provide the set of transaction history data of the user as an input to a machine learning model, wherein the machine learning model has been trained based on historical transaction data to output word embedding vectors based on the transaction history data; 

[J] receive, from the machine learning model based on the set of transaction history data, a set of word embedding vectors representing words in the set of transaction history data;

[K] determine, based on the set of word embedding vectors, a set of similar merchants; and 

[L] provide the set of similar merchants for display to the user.

Claims are directed to an abstract idea exception.

Step 2A, Prong One: Rep. Claim 11 tracking user financial transactions in Limitations C–K to “determine … a set of similar merchants” in Limitation K, which recites the abstract idea exception of managing personal behavior or relationships/interactions between people under organizing human activity exception. MPEP § 2106.04(a)(2)(II)(C) ("tracking financial transactions to determine [something]”). 
Alternatively, Limitations C–L recite also recite the abstract idea exception of mental processes. MPEP § 2106.04(a)(2)(III). These limitations, as drafted, recite a simple mental process that under the broadest reasonable interpretation, cover performance in the human mind or with pen and paper but for the recitation of the generic computer components indicated in bold. For example, but for the generic computer components claim language, the claim encompasses a person receiving transaction data (Limitation C); manually segmenting the data of each transaction into one or more transaction words using simple mental processes and pen and paper (Limitations D & E); manually generating a second transaction description using a simple mental process and pen and paper (Limitation F); mentally identifying a category of the transaction (Limitation G), manually generating a set of transaction history data in a written record, for example, (Limitation H), using the historical transaction record and outputting a word embedding vector using a simple key (e.g., Chevron (input) = Automobile gas (output), Mobile (input) = Automobile gas (output)) (Limitation I); receiving a set of words in the set of transaction history data (Limitation J); mentally thinking and looking for similar output categories (e.g., Automobile gas) (Limitation K) and providing the output for display to a user in a graph or chart (Limitation L). In further support that Limitations C–L may be performed in the human mind or with pen and paper, the transaction information is under BRI, not limited by any particular data structure, may be formatted in any non-computer readable format, and may comprise any information sufficient to identify the relevant information, such as handwritten text. If a claim limitation under BRI, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea exception. MPEP § 2106.04(a)(2)(III).
Step 2A, Prong Two: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; MPEP § 2106.05(f); (2) are insignificant extra solution activity; MPEP § 2106.05(g); and/or (3) further limits the abstract idea exception. MPEP § 2106.05. The additional elements are: a memory comprising computer-executable instructions, processor, “electronic,” machine learning model (software) and Limitation L.
Regarding the “a memory,” instructions,” “processor,” “machine learning model” (software), Applicant’s Specification does not otherwise describe them or describes them using exemplary language as part of a general purpose computer, so Examiner assumes Applicant intended merely a generic “processor,” “instructions,” “memory” and “machine learning model.” E.g., Spec. ¶¶ [0085]–[0090]; Fig. 5. Regarding “electronic,” Applicant’s Specification discloses in exemplary language that electronic, as in electronic transaction information, means “generated and/or recorded by a transaction processing entity, a financial institution (e.g., a bank), a personal finance entity, and the like.” Spec., ¶ 0023]. No further description of the computer components of transaction processing entity, a financial institution (e.g., a bank), a personal finance entity, and the like are disclosed. Id. Therefore, Examiner interprets “electronic” as involving a generic computer in some undisclosed way. Accordingly, the additional elements in the claims are all generic computing components suitably programmed to perform their respective functions.
Limitations A and B describes the memory, computer-readable instructions, and processor configured to perform the steps of the claimed invention, Limitations C–L, which represents the abstract idea itself. Performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3). Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP 2106.05(f).
Limitation L “provide[s] the set of similar merchants for display to the user,” which is recited at a high level of generality (i.e., as a general means of transmitting data to a user for display) and amounts to mere outputting the result of the determining step (Limitation K), which is a form of insignificant extra-solution activity. MPEP § 2106.05(g).
The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the abstract idea. Accordingly, Rep. Claim 11 is directed to an abstract idea. Rep. Claim 11 is not substantially different than Independent Claims 1 and 18 and includes all the limitations of Rep. Claim 11. Therefore, Independent Claims 1 and 18 are also directed to the same abstract idea. Dependent claims are dependent on one of the Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims are directed to the same abstract idea.
Step 2B:  Rep. Claim 1 fails Step 2B because the additional elements are not integrated into a practical application. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, Limitation L was considered to be extra-solution activity in Step 2A, and thus is re-evaluated in Step 2B. Examiner finds Limitation L (“providing the set of similar merchants for display to the user”) is well-understood, routine, conventional activity under the Symantec, TLI Communications LLC, OIP Techs., and buySAFE, court decisions cited in MPEP § 2106.05(d)(II)(i). Examiner notes the “for display” in Limitation L is intended use. Accordingly, a conclusion that Limitation L is a well-understood, routine, conventional activity is supported under MPEP § 2106.07(a)(III)(B) (citing Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)).
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.
 
The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used (individually generic). Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive. Spec., ¶ [0095] (steps may be performed in any order); ¶¶ [0085]–[0090] (exemplary computer components in any order).
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea. Thus, the pending claims are directed to an abstract idea.
Dependent Claims Not Significantly More

 Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception.
Dependent Claims 3–5, 8, and 12–17 all recite “wherein” clauses that further limit the abstract idea of the Independent Claims. MPEP § 2106.05.
Dependent Claim 2 recites “generating … one or more transaction sentence strings” for each transaction. Applicant’s Specification discloses that a transaction sentence string” is generated by “concatenating two or more second transaction descriptions using a delimiter such as, a comma, a semicolon, a space, and/or the like.” Spec., ¶ [0044]. Thus, Claim 2, as drafted, recites a simple mental process that under the broadest reasonable interpretation, cover performance in the human mind or with pen and paper but for the recitation of the generic computer components. MPEP § 2106.04(a)(2)(III). For example, a person could look at transaction data and concatenate two or more pieces of data in their mind or with pen and paper. Performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3). Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP 2106.05(f).
Dependent Claims 6 and 19 recite “transforming …the set of word embedding vectors” using a “transformation criteria” and “generating … a set of transaction vectors.” Dependent Claim 8 and Applicant’s Specification discloses that transforming the set of word embedding vectors means “calculating a mean” of the vector. Spec., ¶ [0049]. Calculating the mean of vectors is a mathematical calculation that when performed, generates as an output, a mean vector. Here, Dependent Claims 6, 8, and 19, recite the abstract idea exception of mathematical calculations, a particular form abstract idea exception under mathematical concepts. MPEP § 2106.04(a)(2)(I)(C). Performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3). Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP 2106.05(f).
Dependent Claims 7 and 20 recite “determining, based on the set of transaction vectors, the set of similar merchants.” Dependent Claims 9, 10, and Applicant’s Specification discloses that “determining [identifying] the set of similar merchants [users]” means calculating a distance between two vectors. Spec., ¶ [0052]. Thus, Dependent Claims 7, 9, 10, and 20, recite the abstract idea exception mathematical calculations, a particular form abstract idea exception under mathematical concepts, MPEP § 2106.04(a)(2)(I)(C), and is not a practical application for the same reasoning disclosed in Dependent Claims 6 and 19.
Conclusion

Claims 1–20 are therefore drawn to ineligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 11 otherwise styled as another statutory category is subject to the same analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5–12, 15–20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamooni et al. (U.S. Pat. Pub. No. 2020/0134627) [“Hamooni”] in view of Brosamer et al. (U.S. Pat. No. 10,949,825) [“Brosamer”].

Regarding Claim 1, Hamooni discloses
A method comprising: 
receiving electronic transaction information of one or more transactions of a user; (See at least Fig. 1 and associated text ¶ [0056],” A cuisine type classification system 102 is in communication with a payment network to receive transaction data for payment transactions.” Fig. 3, step 302.; ¶ [0077])
for each transaction of the one or more transactions: segmenting, based on a segmenting criteria [models/restaurant name/seed words], the electronic transaction information of the transaction into one or more transaction words; 
(See at least Fig. 1 and associated text  ¶ [0059], where the “embeddings extractor 108 generates a document for words used in the documents of the transaction.” “Embeddings extractor 108 may use models (e.g., word2vec, syntactic, and semantic patterns that can be reproduced from transaction data related to a customer-restaurant interaction, etc.) to characterize transaction data based on co-occurrence, frequency, or context of words in a document or payment transaction.” ¶ [0059]; See also ¶ [0061], describing the feature extractor 110 that segments transaction information into transaction words. “[C]uisine label generator 104 uses seed words ( e.g., a set of words that are selected to initiate a training process, words representing different cuisines for initiating a label generation, etc.) as common patterns to create cuisine labels based on restaurant names. For example, cuisine label generator 104 may generate a classification for an Indian cuisine type if the word "Bombay" appears in the name of the restaurant.” ¶ [0056]. Thus, the transaction information is “segmented” into the transaction word of “Bombay”. “[C]uisine label generator 104 generates a cuisine type label by determining a word ( e.g., selecting a word, etc.) that satisfies a combination of one or more selection criteria (e.g., a support criteria, a confidence criteria, a significance criteria, etc.). ¶ [0064])

generating, based on the one or more transaction words, a second transaction description related to the transaction; and 
(Examiner interprets “generating … a second transaction description related to the transaction” as “concatenating one or more transaction words of the transaction.” Spec., ¶ [0041].  See at least ¶ [0063] where the “classifier constructor 106 may be programmed to combine (e.g., concatenate, multiply, join, etc.) feature extractions and embedded extractions.” Alternatively, see at least ¶ [0056], where based on segmenting the transaction information into “Bombay,” a second transaction description of “Indian” is generated. ¶ [0060])

identifying, based on the second transaction description, a category of the transaction; 
(See at least Fig. 1 and associated text ¶ [0058], where “the classifier constructor 106” after receiving the concatenated words (second transaction) classif[ies] restaurants into different cuisine types using extracted features and/or embedded features.” Alternatively, see at least ¶ [0056] above where the cuisine type of “Indian” is identified.)

generating, based on the corresponding identified category of each transaction of the one or more transactions, a set of transaction history data of the user;
(See at least ¶ [0109], where “after merchant cuisine type model 112 categorizes the merchants into different categories, a computing device coupled to the merchant cuisine type model 112 generates a cardholder [cuisine] profile ( e.g., a cardholder signature, etc.) which may be used to detect a fraudulent transaction whenever a transaction does not follow the user's previous purchasing pattern.” A cardholder cuisine profile is “a set of transaction history data of the user” as further explained by Hamooni, ¶ [0110], “the cuisine type for a restaurant can be used for fraud detection by generating a cuisine type signature for a cardholder associated with how frequently he/she visits (e.g., eats, dines, etc.) at each category of the restaurant. In some non-limiting embodiments or aspects, a cuisine signature may include: Cardholder X's signature={Italian=10, Mexican=2, Vietnamese= 14, Chinese=3}, such that, during the processing of a restaurant transaction, the restaurant is aligned with the cardholder's cuisine signature, such that, based on deviations, a signal can be generated to identify when the transaction may be a fraudulent one. Alternatively, “after merchant cuisine type model 112 categorizes the merchants into different categories, a computing device coupled to the merchant cuisine type model 112 generates … personalized restaurant recommendations. … the cuisine type of a restaurant is a valuable piece of information that can boost the performance of the recommendation engine in terms of recommending more relevant restaurants to users. ¶¶ [0110]–[0111]. “[E]mbeddings extractor 108 generates embeddings (e.g., characteristics) [second data] for each merchant name [first data] based on a customer-restaurant interaction. The embeddings extractor 108 interprets payment transactions and uses the interpretation to represent or identify (e.g. use, process, record, etc.) each merchant name as a word ( e.g., numerically represents the merchant names, generates a token, etc.), such that, in some non-limiting embodiments or aspects, each payment transaction of a consumer appears in one document (e.g., a consumer's ledger of restaurants, etc.) and each merchant name (e.g., a restaurant, food vendor, etc.) associated with a payment transaction of the consumer corresponds to a word associated with the document (e.g. a consumer's ledger). In some non-limiting embodiments or aspects, the words may be chronologically arranged.” ¶ [0060].)
providing the set of transaction history data of the user as an input to a machine learning model, 
(See at least ¶ [0104], where “merchant cuisine type model 112 automatically predicts one or more cuisine type classifications using the merchant cuisine type model 112 based on one or more payment transactions associated with a consumer.” Transactions are input as an “input vector to produce an output vector” and use transaction words as explained above. ¶ [0106]. 

wherein the machine learning model has been trained based on historical transaction data to output word embedding vectors based on input transaction history data
“[A] deep learning neural network is used to classify the restaurants.” ¶ [0105]. “[A] training dataset may be provided from a set of debit/credit card transactions [historical transaction data] that can be used by classifier constructor 106 to train the [neural network] model. ¶ [0106]. Fig. 4 (machine learning model); ¶ [0105]. Historical transaction data is used from “a predefined time.” ¶ [0106].

receiving, from the machine learning model [merchant cuisine type model 112] based on the set of transaction history data, a set of word embedding vectors representing words in the set of transaction history data; 
(See at least ¶ [0102], “embeddings extractor 108 associates or generates a document for a merchant (e.g., represents each restaurant of a set of payment transactions as a respective document, etc.), and then associates or generates each consumer as a word of that document (e.g., each consumer is represented as a word of the merchant document, etc.), such that each payment transaction of a restaurant corresponds to a word (e.g., consumer, etc.) appearing in a document (e.g., the restaurant's ledger of consumers, etc.). In some non-limiting embodiments or aspects, these words may be generated or associated to have a chronological order [set of historical transaction data] … After creating the documents, a model is applied (e.g., apply [document to vector] doc2vec, etc.) to these documents … based on a word included the name of the at least one merchant involved in at least one payment transaction.” ¶ [0102]. “merchant cuisine type model 112 determines a cuisine type label of the plurality of cuisine type labels for at least one second merchant of the plurality of merchants.” Fig. 3 and associated text ¶ [0104].

Hamooni discloses determining a personalized recommendation of a similar restaurant (singular merchant) using historical consumer transaction word vectors output from a machine learning model and providing the restaurant recommendation to the user. ¶¶ [0111], [0055]. Hamooni does not explicitly disclose determining a set of similar merchants (plural) and providing same to the user.

Brosamer discloses
determining, based on the set of word embedding vectors, a set of similar merchants; and providing the set of similar merchants for display to the user. 
(The italicized phrase “for display” is interpreted as intended use because it describes a purpose or function of the thing being claimed, which is “providing the set of similar merchants … to the user.” Statements of intended use fail to distinguish over the prior art. MPEP § 2103(I)(C). However, should a reviewing court disagree, prior art Brosamer discloses said limitation. See at least Col. 2:36–40, where “classify merchants into machine classifications by comparing information associated with the merchant using various machine-learning models.” Figs. 3 & 7 disclose a set of similar merchants for display to the user.)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have determined a set of similar merchants (plural) and providing same to the user as explained in Brosamer, to the known invention of Hamooni, with the motivation to accurately determine “the fees that the merchant pays to the credit card companies, and determines if the merchant needs to report payments to the Internal Revenue Service (IRS) for tax purposes.” Brosamer, col. 1:10–27.

Regarding Claim 2, Hamooni and Brosamer disclose
The method of claim 1 as explained above.
Hamooni further discloses
further comprising: for each transaction of the one or more transactions, generating, based on the identified category of the transaction and the second transaction description of the transaction, one or more transaction sentence strings.
(Examiner interprets “generating … one or more transaction sentence strings” as “concatenating one or more transaction words of the transaction.” Spec., ¶ [0041]. See at least ¶ [0063] where the “classifier constructor 106 may be programmed to combine (e.g., concatenate, multiply, join, etc.) feature extractions and embedded extractions.”) 

Regarding Claim 5, Hamooni and Brosamer disclose
The method of claim 1 and each word embedding vector of the set of word embedding vectors as explained above.
Hamooni further discloses
wherein each word embedding vector of the set of word embedding vectors corresponds to a transaction word in the set of transaction history data of the user.
(See at least Fig. 1 and associated text  ¶ [0058], where the “embeddings extractor 108 generates a document for words used in the documents of the transaction.” “Embeddings extractor 108 may use models (e.g., word2vec, syntactic, and semantic patterns that can be reproduced from transaction data related to a customer-restaurant interaction, etc.) to characterize transaction data based on co-occurrence, frequency, or context of words in a document or payment transaction.” Id; See also ¶ [0061], describing the feature extractor 110 that segments transaction information into transaction words. Historical transaction data is used from “a predefined time.” ¶ [0106].)

Regarding Claim 6, Hamooni and Brosamer disclose
The method of claim 1 as explained above.
Hamooni further discloses
further comprising transforming, based on a transformation criteria, values of the set of word embedding vectors; and generating, based on the transformed values of the set of word embedding vectors, a set of transaction vectors.  
(See at least ¶ [0063], where “To model the interaction within or among features, classifier constructor 106 may be programmed to combine (e.g., concatenate, multiply, join, etc.) feature extractions and embedded extractions.” “The merchant cuisine type model 112 generates an output including at least one merchant cuisine type classification … by a resultant layer being transformed to an output layer by sending the resultant layer through two hidden network layers and/or applying SoftMax activation.” ¶ [0065]. The transformation criteria is the hidden layer weights. ¶ [0106]. Transactions are inputted as an “input vector to produce an output vector” and use transaction words as explained above. ¶ [0106].)

Regarding Claim 7, Hamooni and Brosamer disclose
The method of claim 6 as explained above.
Brosamer further discloses
further comprising: determining, based on the set of transaction vectors, the set of similar merchants.  
(This limitation is not substantially different than the penultimate limitation in Claim 1 and is rejected similarly. See at least Col. 2:36–40, where “classify merchants into machine classifications by comparing information associated with the merchant using various machine-learning models.” Figs. 3 & 7 disclose a set of similar merchants for display to the user.)
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 7.
Regarding Claim 8, Hamooni and Brosamer disclose
The method of claim 6 and the transformation criteria as explained above.
Hamooni further discloses
wherein the transformation criteria indicates at least one of a mean or maximum absolute value.  
(See at least ¶ [0052], where “calculating an average value of the values of the at least one feature in each data record of the plurality of data records in the dataset.” ¶ [0092].)

Regarding Claim 9, Hamooni and Brosamer disclose
The method of claim 6 as explained above.
Hamooni further discloses
further comprising: identifying, based on the set of transaction vectors, a set of similar users.  
(See at least ¶ [0098], where “the embeddings extractor 108 determines consumer compatibility with a merchant based on merchant attributes by encoding a plurality of consumer characteristics (e.g., embeddings, such as merchant embeddings of a consumer, etc.) that may have similarities with characteristics of other respective consumers ( e.g., other consumer characteristics, etc.) with respect to a particular merchant. The consumer characteristics are then used to determine compatibility between consumers and restaurants … The embeddings extractor 108 determines the similarities between a consumer and a merchant to make a correlation between the consumer and the merchant based on a comparison of the characteristics of the consumer (e.g., consumer characteristics based on merchant choices determined from payment transactions that show a likelihood the consumer is a vegetarian, etc.) with attributes of a merchant either known or based on a plurality of consumer characteristics of one or more second consumers who visited the merchant (e.g., based on payment transactions of the plurality of second consumers who visited the other merchant, etc.) or existing attributes of the merchant.” Alternatively, Brosamer, col. 6:18–24, “The payment processing system can further use the third party data to identify the one or more class profiles that are similar to the business profile of the merchant. For example, the payment processing system can determine classes of items acquired by customers from the merchant based on customer reviews that are associated with the merchant.”)

Regarding Claim 10, Hamooni and Brosamer disclose
The method of claim 9 as explained above.
Hamooni further discloses
further comprising: determining, based on the set of similar users, the set of similar merchants.  
(See at least ¶ [0098], where “the embeddings extractor 108 determines consumer compatibility with a merchant based on merchant attributes by encoding a plurality of consumer characteristics (e.g., embeddings, such as merchant embeddings of a consumer, etc.) that may have similarities with characteristics of other respective consumers ( e.g., other consumer characteristics, etc.) with respect to a particular merchant. The consumer characteristics are then used to determine compatibility between consumers and restaurants … The embeddings extractor 108 determines the similarities between a consumer and a merchant to make a correlation between the consumer and the merchant based on a comparison of the characteristics of the consumer (e.g., consumer characteristics based on merchant choices determined from payment transactions that show a likelihood the consumer is a vegetarian, etc.) with attributes of a merchant either known or based on a plurality of consumer characteristics of one or more second consumers who visited the merchant (e.g., based on payment transactions of the plurality of second consumers who visited the other merchant, etc.) or existing attributes of the merchant.” Alternatively, Brosamer, col. 6:18–24, “The payment processing system can further use the third party data to identify the one or more class profiles that are similar to the business profile of the merchant. For example, the payment processing system can determine classes of items acquired by customers from the merchant based on customer reviews that are associated with the merchant.”

	Regarding Claim 11, Hamooni discloses
A processing system, comprising: 
a memory comprising computer-executable instructions; a processor configured to execute the computer-executable instructions and cause the processing system to: 
(See at least Fig. 2, disclosing: processor 204 and memory 206. ¶ [0069] (processor programmed to perform functions).)
The remaining limitations of Claim 11 are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Hamooni and Brosamer for the same rationale presented in Claim 1 supra.

Regarding Claims 12, 15, and 16, Hamooni and Brosamer disclose
The processing system of claim 11 as explained above.
The remaining limitations of Claims 12, 15, and 16, are not substantively different than those presented in Claims 2, 5, and 6, respectively, and are therefore, rejected, mutatis mutandis, based on Hamooni and Brosamer for the same rationale presented in Claims 2, 5, and 6, respectively, supra.

Regarding Claim 17, Hamooni and Brosamer disclose
The processing system of claim 16 as explained above.
The remaining limitations of Claim 17 are not substantively different than those presented in Claim 10 and are therefore, rejected, mutatis mutandis, based on Hamooni and Brosamer for the same rationale presented in Claim 10 supra.

	Regarding Claim 18, Hamooni discloses
A non-transitory computer-readable medium comprising computer-executable instructions, which, when executed by a processing system, cause the processing system to perform a method, the method comprising: 
(See at least Fig. 2, disclosing: processor 204 and memory 206. ¶ [0069] (processor programmed to perform functions).)
The remaining limitations of Claim 18 are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Hamooni and Brosamer for the same rationale presented in Claim 1 supra.

Regarding Claim 19, Hamooni and Brosamer disclose
The processing system of claim 18 as explained above.
The remaining limitations of Claim 19 are not substantively different than those presented in Claim 6 and are therefore, rejected, mutatis mutandis, based on Hamooni and Brosamer for the same rationale presented in Claim 6 supra.

Regarding Claim 20, Hamooni and Brosamer disclose
The processing system of claim 19 as explained above.
The remaining limitations of Claim 20 are not substantively different than those presented in Claim 10 and are therefore, rejected, mutatis mutandis, based on Hamooni and Brosamer for the same rationale presented in Claim 10 supra.

Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hamooni and Brosamer and further in view of Margalit et al. (U.S. Pat. Pub. No. 2018/0336369) [“Margalit”].


Regarding Claim 3, Hamooni and Brosamer disclose
The method of claim 2 and each transaction sentence string as explained above.
Hamooni further discloses
wherein each transaction sentence string comprises at least two or more second transaction descriptions concatenated by a delimiter.  
(See at least ¶ [0063] where the “classifier constructor 106 may be programmed to combine (e.g., concatenate, multiply, join, etc.) feature extractions and embedded extractions.”
	Hamooni discloses wherein each transaction sentence string comprises at least two or more second transaction descriptions concatenated but does not disclose a concatenation “by a delimiter.”

Margalit teaches
wherein each transaction sentence string comprises at least two or more [ ] transaction descriptions concatenated by a delimiter [comma separated string].  
(See at least ¶ [0030], where the “data preparation procedure 202 may take as input from a user both the anonymized and original datasets at 208. The anonymized and original datasets may be inputted into the program in an xml spreadsheet, a columnar oriented database, or a comma separated string, among other formats.” Data preparation procedure is used as input to a machine learning model. Fig. 2. The data may be transaction data. ¶ [0072].)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have a transaction sentence string concatenated by a delimiter as explained in Margalit, to the known invention of Hamooni, with the motivation to prepare data for input into a machine learning model. Margalit, ¶ [0030], Fig. 2.

Regarding Claim 4, Hamooni, Brosamer, and Margalit disclose
The method of claim 3 and the set of transaction history data of the user as explained above.
Hamooni further discloses
wherein the set of transaction history data of the user comprises the one or more transaction sentence strings.  
((Examiner interprets “generating … one or more transaction sentence strings” as “concatenating one or more transaction words of the transaction.” Spec., ¶ [0041]. See at least ¶ [0063] where the “classifier constructor 106 may be programmed to combine (e.g., concatenate, multiply, join, etc.) feature extractions and embedded extractions.”

Regarding Claim 13, Hamooni and Brosamer disclose
The processing system of claim 12 as explained above.
The remaining limitations of Claim 13 are not substantively different than those presented in Claim 3 and are therefore, rejected, mutatis mutandis, based on Hamooni, Brosamer, and Margalit for the same rationale presented in Claim 3 supra.

Regarding Claim 14, Hamooni, Brosamer, and Margalit disclose
The processing system of claim 13 as explained above.
The remaining limitations of Claim 14 are not substantively different than those presented in Claim 4 and are therefore, rejected, mutatis mutandis, based on Hamooni, Brosamer, and Margalit for the same rationale presented in Claim 4 supra.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JHM/

/BENNETT M SIGMOND/           Supervisory Patent Examiner, Art Unit 3694